EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of VANITY EVENTS HOLDING, Inc. (the “Company”) on Form 10-Q for the periodended September 30, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Samuel Wolf Principal Executive Officer of the Company, certify, pursuant to 18 U.S.C. section1350 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the SecuritiesExchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. November 22, 2010 By: /s/ Ezzie Goldish Ezzie Goldish Principal Financial Officer
